Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00230-CV

                  IN RE THE ESTATE OF Imogene E. BOHMFALK, Deceased

                        From the County Court at Law, Medina County, Texas
                                       Trial Court No. 8047
                              Honorable Vivian Torres, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 07, 2013

DISMISSED

           On July 25, 2013, Beverly Lutz filed her “Unopposed Motion to Dismiss Appeal” in which

she asserts the parties have entered into an agreement settling the dispute between them and

requests dismissal of the appeal. The motion is granted, and the appeal is dismissed. See TEX. R.

APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellant Beverly Lutz. See id. R. 42.1(d).



                                                  PER CURIAM